NEWBY, Justice.
This case asks whether, under the Juvenile Code, a trial court has subject matter jurisdiction to terminate parental rights when the motion to terminate was filed while an appeal in the case was pending but the court acted on the motion only after the mandate resolving the appeal *375had been issued. We hold that N.C.G.S. § 7B-1003 prohibits only the exercise of jurisdiction before issuance of the mandate and that issuance of the mandate by the appellate court returns the power to exercise subject matter jurisdiction to the trial court. Because the trial court here did not exercise jurisdiction before the mandate’s issuance, we affirm the decision of the Court of Appeals upholding the termination of respondents’ parental rights.
Respondents are parents of a three-year-old juvenile, M.I.W., bom on 16 February 2008. Respondent father was incarcerated on drug charges at the time of M.I.W.’s birth and has had very little involvement in Mi.W.’s life. Respondent father was previously incarcerated for indecent liberties with a minor and has been charged with numerous other crimes including statutory rape, contributing to the delinquency of a minor, violation of a domestic violence protective order, and assault on a female. Respondent mother has a history of drag abuse, including use of methamphetamines, and has serious mental health issues for which she has failed to follow her treatment plan. Her other three children were removed from her custody because of her drug abuse and unaddressed mental illness.
M.I.W. was initially removed from respondent mother’s care in September 2008 when he was seven months old. Neighbors contacted police after seeing respondent mother drop M.I.W. several times, and they expressed concern that misuse of medication may have been responsible. M.I.W. was briefly placed with his paternal grandmother, and after she became unable to care for him, he was placed with his paternal uncle. On 15 December 2008, the Harnett County Department of Social Services (DSS) filed a juvenile petition alleging that M.I. W. was a neglected and dependent juvenile and sought an order for nonsecure custody, which the trial court promptly approved. After this filing M.I.W. remained with his uncle until 19 March 2009. On that day M.I.W. was taken to the hospital by social workers after employees at his day care center reported he arrived with bruises on his face, neck, forehead, back of the head, upper arms, and back. M.I.W. also had an open, infected wound on his ear. The physician’s notes state that it looked like M.I.W.’s fingernails had been pulled out, and an examination revealed that M.I.W. was dehydrated and underweight and had two healing fractured ribs. Medical records indicate that these injuries were “diagnostic of child physical abuse” and were “not consistent with accidental injuries” but were “consistent with traumatic, abusive injures [sic].” After leaving the hospital, M.I.W. was placed in foster care, where he is currently thriving.
*376A disposition hearing was held on 27 March 2009, followed by permanency planning hearings on 24 April and 8 May 2009. On 8 May 2009, the trial court entered its disposition order awarding full custody of M.I.W. to petitioner DSS. The permanent plan for M.I.W. was determined to be adoption. On 10 and 11 June 2009, respondents filed separate appeals.
While respondents’ appeals of the disposition order were pending, DSS filed a motion in the cause to terminate respondents’ parental rights on 2 July 2009. Respondent mother moved to dismiss the motion to terminate on 29 September 2009, alleging a lack of subject matter jurisdiction, and respondent father moved for the same on 12 March 2010. During the pendency of the appeal, the trial court continued the hearing on the motion to terminate twice, noting the necessity of a continuance because of the constraints of N.C.G.S. § 7B-1003(b)(l).
The Court of Appeals affirmed the trial court’s disposition order on 2 February 2010, thereby resolving the appeal, and the mandate issued on 22 February 2010. On 12 March 2010, the trial court denied respondents’ motions to dismiss the termination motion, and the court held termination hearings on 12 March, 9 April, and 30 April 2010. On 11 June 2010, the trial court terminated respondents’ parental rights to M.I.W.
Respondent mother appealed the termination on 1 July 2010, followed by respondent father on 12 July 2010. The Court of Appeals affirmed, holding that, although the termination motion was filed by DSS during the pendency of the appeal from the disposition order, the trial court had subject matter jurisdiction over the motion. In re M.I.W., _ N.C. App. _, 708 S.E.2d 216, 2011 WL 340537, at *2 (2011) (unpublished). The court concluded: “A trial court does not violate N.C. Gen. Stat. § 7B-1003 when it holds the hearing on the [motion] to terminate parental rights after this Court’s mandate has issued.” Id. Respondents sought review, and we allowed their petitions for writ of certiorari on the issue of subject matter jurisdiction. In re M.I.W., N.C. _, 710 S.E.2d 5 (2011); id., _ N.C. _, 711 S.E.2d 434 (2011).
The primary question presented is whether, under the Juvenile Code, the trial court had subject matter jurisdiction when it granted the motion to terminate respondents’ parental rights. Respondents argue that N.C.G.S. § 7B-1003 removes the trial court’s jurisdiction such that filing a termination of parental rights (TPR) motion while an appeal is pending is a nullity, as are subsequent actions pursuant to that motion. DSS argues that the statute prevents the trial court only from acting on a termination motion while an appeal is pending, not from acting on a *377motion that was filed during pendency of an appeal once the appeal has been resolved.
As a preliminary matter, it is crucial to understand the basis for the trial court’s subject matter jurisdiction in TPR cases. “In matters arising under the Juvenile Code, the court’s subject matter jurisdiction is established by statute.” In re K.J.L., 363 N.C. 343, 345, 677 S.E.2d 835, 837 (2009). When subject matter jurisdiction is a statutory creation, the General Assembly can, within the bounds of the Constitution, set whatever limits it wishes on the possession or exercise of that jurisdiction, including limits on jurisdiction during a pending appeal. See In re T.R.P., 360 N.C. 588, 590, 636 S.E.2d 787, 790 (2006). The General Assembly has employed that authority here in enacting N.C.G.S. § 7B-1003.
Generally, N.C.G.S. § 1-294 operates to stay further proceedings in the trial court upon perfection of an appeal. N.C.G.S. § 1-294 (2011) (“When an appeal is perfected ... it stays all further proceedings in the court below upon the judgment appealed from, or upon the matter embraced therein . . . .”); see also Veazey v. City of Durham, 231 N.C. 357, 363, 57 S.E.2d 377, 382 (1950); Pruett v. Charlotte Power Co., 167 N.C. 598, 600, 83 S.E. 830, 830 (1914) (“[A]n appeal... operates as a stay of proceedings” and “the court below is without power to hear and determine questions involved in an appeal pending in the [appellate court].”). When a specific statute addresses jurisdiction during an appeal, however, that statute controls over the general rule. See In re R.T.W., 359 N.C. 539, 550, 614 S.E.2d 489, 496 (2005), superseded on other grounds by statute, Act of Aug. 23, 2005, ch. 398, sec. 12, 2005 N.C. Sess. Laws 1455, 1460-61 (amending various provisions of the Juvenile Code)).
Given the unique nature of the Juvenile Code, with its overarching focus on the best interest of the child, it is not suiprising that the General Assembly recognized that the needs of the child may change while legal proceedings are pending on appeal. See id. at 551, 614 S.E.2d at 496 (“Applied to appeals in child custody cases, however, N.C.G.S. § 1-294 would leave trial courts powerless to modify custodial arrangements in response to changed circumstances and the child’s best interests.” (emphasis added)); see also In re K.L., 196 N.C. App. 272, 278, 674 S.E.2d 789, 793 (2009). Because the General Assembly enacted N.C.G.S. § 7B-1003 in recognition of the need for a modified approach in juvenile cases, that statute controls over N.C.G.S. § 1-294, and any limits placed on the possession and exercise of jurisdiction by the trial court while an appeal is pending will come from N.C.G.S. § 7B-1003, *378rather than the general rule. Consequently, our holding is limited to matters arising under the Juvenile Code.
An earlier case from this Court held that “a trial court retains jurisdiction to enter an order terminating parental rights while a custody order in the same case is pending appellate review.” In re R.T.W., 359 N.C. at 540, 614 S.E.2d at 490. We concluded that a trial court could hold termination hearings and enter a termination order while an appeal was pending, thereby “render[ing] the pending appeal moot.” Id. at 553, 614 S.E.2d at 498. In reaching that conclusion we relied on our finding that the version of N.C.G.S. § 7B-1003 then governing jurisdiction during appeals “nowhere reference [d] orders terminating parental rights.” Id. at 550, 614 S.E.2d at 496. The General Assembly amended N.C.G.S. § 7B-1003 in 2005, and it now states in relevant part:
Pending disposition of an appeal, unless directed otherwise by an appellate court or subsection (c) of this section applies, the trial court shall:
(1) Continue to exercise jurisdiction and conduct hearings under this Subchapter with the exception of Article 11 of the General Statutes; and
(2) Enter orders affecting the custody or placement of the juvenile as the court finds to be in the best interests of the juvenile.
N.C.G.S. § 7B-1003(b) (2012). Article 11 of Chapter 7B of the General Statutes governs termination of parental rights, so N.C.G.S. § 7B-1003 now facially addresses that process. In light of this change, we must determine what the General Assembly meant to prohibit by referencing Article 11 of the Juvenile Code.
When interpreting a statute, the Court must first look to legislative intent. In re D.S., 364 N.C. 184, 187, 694 S.E.2d 758, 760 (2010) (citing Shelton v. Morehead Mem’l Hosp., 318 N.C. 76, 81-82, 347 S.E.2d 824, 828 (1986)). To determine the intént of the legislature, we start with the language of the statute itself. Fowler v. Valencourt, 334 N.C. 345, 348, 435 S.E.2d 530, 532 (1993) (citing Elec. Supply Co. of Durham v. Swain Elec. Co., 328 N.C. 651, 656, 403 S.E.2d 291, 294 (1991)). If the language used is unambiguous, the Court will give the plain and ordinary meaning to the words in the statute. Id. (citing State ex. rel. Utils. Comm’n v. Edmisten, 291 N.C. 451, 465, 232 S.E.2d 184, 192 (1977)).
Here the relevant statutory language unambiguously prohibits the trial court from doing only two things regarding termination proceedings *379while an appeal is pending: exercising jurisdiction and conducting hearings. See Alberti v. Mfd. Homes, Inc., 329 N.C. 727, 732, 407 S.E.2d 819, 822 (1991) (“[A] statute’s expression of specific exceptions implies ' the exclusion of other exceptions.” (citation omitted)). Because the trial court did not conduct hearings while the appeal was pending, the only issue here is whether the trial court otherwise exercised jurisdiction during that time period.
The plain and ordinary meaning of “exercise” is “[t]o make use of [or] to put into action.” Black’s Law Dictionary 654 (9th ed. 2009). “Jurisdiction,” as it relates to subject matter, is defined as “[a] court’s power to decide a case or issue a decree.” Id. at 927; see also In re T.R.P., 360 N.C. at 590, 636 S.E.2d at 790 (describing subject matter jurisdiction as “the power to pass on the merits of the case” (citation and quotation marks omitted)). Taken together, then, the phrase “exercise jurisdiction” refers to a court’s use of its power to decide the merits of a case or issue a decree. Exercising jurisdiction, in the context of the Juvenile Code, requires putting the court’s jurisdiction into action by holding hearings, entering substantive orders or decrees, or making substantive decisions on the issues before it. In contrast, having jurisdiction is simply a state of being that requires, and in some cases allows, no substantive action from the court. See Jerson v. Jerson, 68 N.C. App. 738, 740, 315 S.E.2d 522, 523 (1984) (stating that in the child custody context, “even when the district court has jurisdiction ... , it has no authority to exercise its jurisdiction without making findings of fact which support the conclusion that such exercise is required in the interest of the child____” (emphasis added)). By its own plain language, N.C.G.S. § 7B-1003 does not state that the trial court lacks jurisdiction over TPR proceedings during pendency of an appeal, but instead specifies that a trial court may not “exercise” the jurisdiction it has until the appeal is resolved and the mandate has issued.
By choosing to prohibit exercising jurisdiction, rather than stating that the trial court is divested of jurisdiction, the General Assembly has signaled that the subject matter jurisdiction of the trial court is not removed. See Alberti, 329 N.C. at 732, 407 S.E.2d at 822. This is consistent with other distinctions in the Juvenile Code between exercising and having jurisdiction. See, e.g., N.C.G.S. § 7B-1101 (2011) (“[B]efore exercising jurisdiction under this Article, the court shall find that it has jurisdiction to make a child-custody determination . . . .”); accord Ferrell v. Express Check Advance of SC LLC, 591 F.3d 698, 704 (4th Cir. 2010) (“[D]ifferent words used in the same statute should be assigned different meanings . . . .”); see also In re K.J.L., 363 N.C. at *380347-48, 677 S.E.2d at 838 (distinguishing between certain points at which the court has jurisdiction and actually exercising that jurisdiction); In re T.S., 178 N.C. App. 110, 115, 631 S.E.2d 19, 23 (stating that setting a case for hearing and sending notice of the hearing to the respondent does not “constitute [ ] the exercise of jurisdiction” and is distinct from actually holding the hearing, which is the exercise of jurisdiction), disc. rev. denied, 360 N.C. 647, 637 S.E.2d 218 (2006), aff’dper curiam, 361 N.C. 231, 641 S.E.2d 302 (2007).
Under the Juvenile Code so long as a trial court does not exercise its jurisdiction until after the mandate resolving the appeal has issued, that court may act on a termination motion filed during the appeal’s pendency.1 In this case the trial court acted within the bounds of N.C.G.S. § 7B-1003 because it did not exercise jurisdiction over the termination motion until 12 March 2010, over two weeks after the mandate issued, when it denied respondents’ motions to dismiss the termination motion, held the first termination hearing, and began the process of terminating respondents’ parental rights.2 Further, in this case the cotut did not exercise jurisdiction until after the end of the fifteen-day period in which respondents could have filed a petition for discretionary *381review. N.C. R. App. P. 15(b). No stay was requested or issued to prevent enforcement of the Court of Appeals’ decision.
This interpretation is consistent with the central purpose of the Juvenile Code. See Elec. Supply Co., 328 N.C. at 656, 403 S.E.2d at 294 (“In matters of statutory construction, our primary task is to ensure that the purpose of the legislature ... is accomplished.” (citation omitted)). Interpretations of the Code are guided by “the fundamental principle underlying North Carolina’s approach to controversies involving child neglect and custody[—]that the best interest of the child, is the polar star.” In re Montgomery, 311 N.C. 101, 109, 316 S.E.2d 246, 251 (1984). The Code itself reflects this goal in its statement of purpose by requiring that its provisions “be interpreted and construed so as . . . [t]o provide standards . . . for ensuring that the best interests of the juvenile are of paramount consideration by the corut.” N.C.G.S. § 7B-100 (2011). Our holding serves that purpose by minimizing procedural delay that interferes with addressing the needs of the child when that delay is unnecessary to protect the rights of parents.
In particular, our decision today is consistent with the obligations placed on DSS by the Juvenile Code. N.C.G.S. § 7B-907(e) states that whenever “a proceeding to terminate the parental rights of the juvenile’s parents is necessary in order to perfect the permanent plan for the juvenile,” DSS shall file a proceeding3 “to terminate parental *382rights within 60 calendar days from the date of the permanency planning hearing unless the court makes written findings why” that cannot be accomplished. Id. § 7B-907(e) (2011). Here, because the last permanency planning hearing was held on 8 May 2009, the statute intended that DSS would file a TPR motion within sixty calendar days after that date, which it did.
Importantly, our interpretation of N.C.G.S. § 7B-1003 does not allow form to be elevated over substance. It is undisputed that the trial court would have had jurisdiction to terminate respondents’ parental rights if the motion to terminate had been filed before the notice of appeal was filed. The notice of appeal would simply prevent the trial court from exercising jurisdiction during the pendency of the appeal. Once the appeal was decided the trial court could then exercise jurisdiction. In light of this, it would be incongruous for the mere timing of the TPR filing to determine whether the trial court has subject matter jurisdiction. The language of N.C.G.S. § 7B-1003 prevents such an illogical result by suspending only the exercise — not the possession — of jurisdiction while an appeal is pending.
Within the statutory scheme of the Juvenile Code, the trial court did not act without subject matter jurisdiction when it granted petitioner’s motion to terminate respondents’ parental rights. The trial court had jurisdiction at the time it acted because N.C.G.S. § 7B-1003 did not remove its jurisdiction during the appeal of the disposition order, but only limited its exercise during that interval. Because the trial court did not exercise jurisdiction during the pendency of the appeal, but waited to do so only after the Court of Appeals’ mandate issued, the trial court did not violate N.C.G.S. § 7B-1003. Accordingly, as to the issue before us on certiorari, we affirm the decision of the Court of Appeals.
*383AFFIRMED.

. Though not binding on this Court, two Court of Appeals panels have interpreted N.C.G.S. § 7B-1003 to limit the trial court’s power to make substantive changes to parental rights while an appeal is pending, rather than to limit the court’s possession of jurisdiction or the parties’ ability to act. See In re N.F., 200 N.C. App. 617, 687 S.E.2d 710, 2009 WL 3583819, at *2 (2009) (unpublished) (holding that the trial court acted inconsistently with N.C.G.S. § 7B-1003 by holding hearings on a termination of parental rights petition not because DSS filed the petition during pendency of the appeal but because the hearings were held before the mandate issued); In re K.L., 196 N.C. App. at 277, 279, 674 S.E.2d at 793, 794 (stating that N.C.G.S. § 7B-1003 “sets out the trial court’s authority to enter orders pending appeal” and “provides] that the trial court lacks jurisdiction to conduct TPR proceedings following an appeal” (emphasis added)). Similarly, in In re P.P., 183 N.C. App. 423, 426, 645 S.E.2d 398, 400 (2007), the Court of Appeals noted that N.C.G.S. § 7B-1003 would not be violated when “the hearing on the petitions [to terminate] occurred after [the Court of Appeals’] mandate had issued” unless the results in that hearing were contrary to the result of the Court of Appeals’ mandate. Though the ultimate petition for termination was filed after the mandate issued in In re P.P., the court’s statement appears to be more broadly applicable to the meaning of N.C.G.S. § 7B-1003. That the General Assembly has failed to amend N.C.G.S. § 7B-1003 to state otherwise since these interpretations were issued may be taken as further evidence that the legislature intended only to limit the exercise of jurisdiction by the trial court pending appeal. See Young v. Woodall, 343 N.C. 459, 462-63, 471 S.E.2d 357, 359 (1996) (“The failure of a legislature to amend a statute which has been interpreted by a court is some evidence that the legislature approves of the court’s interpretation.”).


. The trial court did enter two orders continuing the motion to terminate until after the appeal was resolved. These nonsubstantive orders were entered only to preserve the TPR filing DSS was allowed to make until the court was able to exercise *381jurisdiction again. This was not an exercise of jurisdiction in violation of the statute because it had no substantive effect on respondents’ parental rights, and these procedural orders are not challenged here. Cf. In re T.S., 178 N.C. App. at 115, 631 S.E.2d at 23 (concluding that noticing a matter for hearing in and of itself does not “constitute] ] the exercise of jurisdiction”).


. For the purposes of this holding, it is immaterial whether the TPR proceedings are begun by a petition, or a motion in the cause. The first requirement placed on the trial court, in the case of a TPR petition, is to issue a summons to respondents. N.C.G.S. § 7B-1106(a) (2011). We have previously stated the issuance of a summons in a juvenile case is not an exercise of jurisdiction but “apprises the necessary parties that the trial court’s subject matter jurisdiction has been invoked [by the pleadings] and that the court intends to exercise jurisdiction over the case.” In re K.J.L., 363 N.C. at 347, 677 S.E.2d at 838 (emphasis added). Therefore, the court will not exercise jurisdiction here in violation of N.C.G.S. § 7B-1003 by issuing the summons, but will instead indicate its intention to proceed when it is able. Likewise, providing notice to the respondent when TPR proceedings are initiated by a motion in the cause does not require the court to exercise jurisdiction because N.C.G.S. § 7B-1106.1 places no burden on the court, instead requiring that notice be given by the movant. Thus, whether the TPR proceeding begins with a petition or a motion in the cause, the parties will receive notice without any exercise of jurisdiction by the trial court. Once notice has been given, all further requirements of Article 11 will be tolled until the power to exercise jurisdiction is returned to the trial court.
*382If the name or identity of the parent whose rights are to be terminated is unknown, N.C.G.S. § 7B-1105 requires the trial court to hold a hearing to identify that parent. N.C.G.S. § 7B-1003 suspends that very act while an appeal is pending, however. This Court has long recognized the principle that statutes dealing with the same subject matter must be construed in pari materia and reconciled, if possible. See, e.g., Elec. Supply Co., 328 N.C. at 656, 403 S.E.2d at 294 (citing Great S. Media, Inc. v. McDowell Cnty., 304 N.C. 427, 430-31, 284 S.E.2d 457, 461 (1981)). Applying that principle here leads us to conclude that even though N.C.G.S. § 7B-1105 requires the trial court to exercise jurisdiction by conducting a hearing within ten days after a triggering event, the time period set forth in that statute must be tolled if the statute is to be construed in conformity and reconciled with N.C.G.S. § 7B-1003. In contrast, the same analysis does not apply to the time limit mandated in N.C.G.S. § 7B-907(e) because that statute requires that the described action be taken by a party, not by the trial court. This statutory framework does not deprive the parent of notice because after the tolling period ends, the procedure set out in N.C.G.S. § 7B-1105 would be followed before terminating parental rights.